STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS                                FILED
                                                                                 May 6, 2021
                                                                              EDYTHE NASH GAISER, CLERK
Everett Frazier,                                                              SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA
Commissioner of the West Virginia Division of Motor Vehicles,
Respondent Below, Petitioner

vs.) No. 20-0236 (Kanawha County 19-AA-57)

Chad R. Goodson,
Petitioner Below, Respondent



                              MEMORANDUM DECISION


        Petitioner Everett Frazier, Commissioner of the West Virginia Division of Motor Vehicles
(“DMV”), by counsel Elaine K. Skorich, appeals the March 2, 2020, order of the Circuit Court of
Kanawha County, affirming the order of the Office of Administrative Hearings (“OAH”)
reinstating the driving privileges of respondent Chad R. Goodson. Respondent, by counsel David
Pence, filed a response in support of the circuit court’s order. Petitioner filed a reply.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. This case satisfies the “limited circumstances” requirement of Rule 21(d) of the
West Virginia Rules of Appellate Procedure and is appropriate for a memorandum decision rather
than an opinion. For the reasons expressed below, the decision of the circuit court is reversed, and
this case is remanded to the circuit court for entry of an order consistent with this decision.

         Respondent was arrested for driving under the influence of controlled substances or drugs
(“DUI”) on March 7, 2012. 1 During the course of his investigation of the offense, investigating
officer Sergeant Kenneth Gaddy, requested that respondent submit to a secondary chemical test of
blood. Respondent acquiesced to the test and his blood sample was drawn. Sergeant Gaddy took
custody of the blood sample and transmitted the same to the West Virginia State Police Laboratory
for testing. However, the blood sample was never tested.

        Following his arrest, the DMV sent respondent an order dated April 6, 2012, which revoked
his driver’s license. Respondent appealed the revocation and submitted a written objection and

       1
          Inasmuch as we are reversing and remanding this case to the circuit court for further
proceedings on grounds that do not bear on the circumstances surrounding respondent’s arrest,
those circumstances are not addressed in detail herein.


                                                 1
hearing request form to the OAH on which he checked a box to indicate that he wished “to
challenge the results of the secondary chemical test of the blood, breath or urine.”

        An administrative hearing was conducted before the OAH on June 16, 2017. On April 26,
2019, the OAH entered its final order reversing the order of revocation. While the OAH determined
that the investigating officer had reasonable grounds to believe that respondent was driving under
the influence of alcohol, controlled substances, and/or drugs on March 7, 2012, and that respondent
was lawfully arrested, the OAH concluded that respondent’s constitutional rights of due process
were violated. Specifically, the OAH found that subsequent to his arrest, respondent agreed to
provide a blood sample for testing pursuant to West Virginia Code § 17C-5-9, but that the resulting
blood sample was never tested or made available for testing. 2 Citing this Court’s rulings in Reed
v. Hall, 235 W. Va. 322, 773 S.E.2d 666 (2015), and Reed v. Divita, No. 14-1018, 2015 WL
5514209 (W. Va. Sept. 15, 2018) (memorandum decision), the OAH reasoned that petitioner’s
failure to test respondent’s blood sample or make it available for testing constituted a violation of
respondent’s constitutional rights to due process. In conclusion, the OAH noted that petitioner “did
not prove by a preponderance of the evidence that the [respondent] drove a motor vehicle in this
State while under the influence of alcohol, controlled substances and/or drugs on March 7, 2012.”

        The DMV appealed the OAH’s order to the Circuit Court of Kanawha County. By order
entered on March 2, 2020, the circuit court affirmed the OAH’s order. The court held that
respondent’s agreement to submit to a blood test at the request of the investigating officer afforded
him the same due process rights had he demanded a blood test. The court specifically referenced
this Court’s decisions in Hall and Divita and found that the same support the court’s decision to
affirm the OAH’s order. It is from the circuit court’s March 2, 2020, order that petitioner now
appeals.

               “‘On appeal of an administrative order from a circuit court, this Court is
       bound by the statutory standards contained in W.Va. Code § 29A-5-4(a) and
       reviews questions of law presented de novo; findings of fact by the administrative
       officer are accorded deference unless the reviewing court believes the findings to
       be clearly wrong.’ Syl. Pt. 1, Muscatell v. Cline, 196 W. Va. 588, 474 S.E.2d 518
       (1996).” Syl. Pt. 1, Dale v. Odum, 223 W. Va. 601, 760 S.E.2d 415 (2014).



       2
           West Virginia Code § 17C-5-9 provides:

               Any person lawfully arrested for driving a motor vehicle in this state while
       under the influence of alcohol, controlled substances or drugs shall have the right
       to demand that a sample or specimen of his or her blood or breath to determine
       the alcohol concentration of his or her blood be taken within two hours from and
       after the time of arrest and a sample or specimen of his or her blood or breath to
       determine the controlled substance or drug content of his or her blood, be taken
       within four hours from and after the time of arrest, and that a chemical test thereof
       be made. The analysis disclosed by such chemical test shall be made available to
       such arrested person forthwith upon demand.


                                                 2
Syl. Pt. 1, Frazier v. Bragg, __ W. Va. __, 851 S.E.2d 486 (2020). Guided by this standard, we
review petitioner’s argument.

         On appeal, petitioner advances two assignments of error. First, petitioner alleges that the
circuit court erred in finding that there was a violation of West Virginia Code § 17C-5-9 because
respondent did not request a blood test. Second, petitioner argues that the circuit court erred in
excluding evidence that showed that respondent was under the influence of controlled substances
at the time of his arrest.

       As to petitioner’s first assignment of error, we agree with petitioner. Here, because
respondent did not demand or request a blood draw on the date of his arrest, West Virginia Code
§ 17C-5-9 is not applicable to this case.

       In Bragg, this Court held that because a “blood draw” was performed “at the request of law
enforcement officers” the provisions of West Virginia Code § 17C-5-6 (2013), rather than West
Virginia Code § 17C-5-9, apply.

       West Virginia Code § 17C-5-6 provides, in pertinent part, that

               [o]nly a doctor of medicine or osteopathy, or registered nurse, or trained
       medical technician at the place of his or her employment, acting at the request and
       direction of the law-enforcement officer, may withdraw blood to determine the
       alcohol concentration in the blood, or the concentration in the blood of a controlled
       substance, drug, or any combination thereof . . . . The person tested may, at his or
       her own expense, have a doctor of medicine or osteopathy, or registered nurse, or
       trained medical technician at the place of his or her employment, of his or her own
       choosing, administer a chemical test in addition to the test administered at the
       direction of the law-enforcement officer. Upon the request of the person who is
       tested, full information concerning the test taken at the direction of the law-
       enforcement officer shall be made available to him or her.

        This Court has long held that “[w]hen a statute is clear and unambiguous and the legislative
intent is plain, the statute should not be interpreted by the courts, and in such case it is the duty of
the courts not to construe but to apply the statute.” Syl. Pt. 5, State v. Gen. Daniel Morgan Post
No. 548, V.F.W., 144 W. Va. 137, 107 S.E.2d 353 (1959). As to West Virginia Code § 17C-5-6,
the Bragg Court found that

       [t]he language of West Virginia Code § 17C-5-6 is clear and unambiguous that a
       law enforcement officer’s duty to make available information about the test
       performed at the request of the officer (including blood test results) does not exist
       absent a request for such information by the person who is tested.

__ W. Va. at __, 851 S.E.2d at 494. Simply “marking the box on the hearing request form” that
the driver “wish[ed] to challenge the results of the secondary chemical test of the blood, breath or
urine” is not enough. Id.



                                                   3
         In the instant case, there is no dispute that a sample of respondent’s blood was collected
for testing at the request of the investigating officer. Both the investigating officer and respondent
testified at the OAH hearing that the blood test was performed at the request of the investigating
officer. There is no indication in the record, aside from respondent’s simple check on a box on the
hearing request form that he wished to challenge the results of the blood test at the administrative
hearing. Respondent has not alleged that he requested any information concerning the blood
sample either for the purpose of having the sample independently tested or for use otherwise at the
administrative hearing. Accordingly, we find that West Virginia Code § 17C-5-6, as opposed to
West Virginia Code § 17C-5-9, applies to the instant case. As West Virginia Code § 17C-5-6
applies to the facts of the underlying case, we find that the OAH and the circuit court’s reliance on
West Virginia Code § 17C-5-9 and the case law construing it (i.e., Hall and Divita) was misplaced
and clearly wrong. 3

        In its second assignment of error, petitioner argues that the circuit court erred in excluding
evidence that showed that respondent was under the influence of controlled substances at the time
of his arrest. Specifically, petitioner contends that in its final order, the circuit court acknowledged
that there was evidence of respondent’s use of controlled substances but failed to consider such
evidence by determining that the violation of respondent’s due process rights under West Virginia
Code § 17C-5-9 was dispositive. Applying the reasoning set forth above, we agree with petitioner
and find that the lack of analysis of the blood sample provided by respondent must simply be
weighed along with the other evidence in the case.

        Having determined that the circuit court erred in affirming the OAH’s order reversing the
revocation of respondent’s license based on the fact that respondent’s blood sample was not tested,
we remand this case for a determination of whether there was sufficient proof under the
preponderance of the evidence standard to warrant the administrative revocation of respondent’s
driver’s license.

        For the foregoing reasons, the circuit court’s March 2, 2020, order is hereby reversed, and
the case is remanded for determination of whether there was sufficient proof to warrant the
administrative revocation of respondent’s license. To facilitate the commencement and conclusion
of the remand proceedings, we direct the Clerk of this Court to issue the mandate of this Court
contemporaneously with the issuance of this decision.


                                                             Reversed and remanded with directions.


       3
          As this Court noted in Bragg, the Hall and Divita cases both “involved drivers who were
arrested for DUI and . . . demanded that a sample of blood be taken pursuant to West Virginia
Code § 17C-5-9 (2013).” Bragg, ___ W. Va. at __ n.2, 851 S.E.2d at 490 n.2. In both Hall and
Divita, this Court upheld the reversal of the drivers’ license revocation orders because their blood
samples were taken but not tested. However, in the instant case, unlike Hall and Divita, respondent
did not demand a blood test be taken, but rather agreed to submit to a blood test requested by the
investigating officer. Accordingly, respondent’s case must be decided under West Virginia Code
§ 17C-5-6 and not West Virginia Code § 17C-5-9.


                                                   4
ISSUED: May 6, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison


DISSENTING:

Wooton, Justice, dissenting:

        I respectfully dissent, as I believe that Frazier v. Bragg, 244 W. Va. 408, 851 S.E.2d 486
(2020), the precedent upon which the majority relies, was wrongly decided. 4 Further, the sudden
spate of cases involving the same fact pattern as existed in Bragg – close to a dozen of them in
quick succession, and still counting ‒ leads me to conclude that the failure to process blood samples
in cases involving a charge of driving under the influence may be a systemic problem that needs
to be addressed.

        It is facile for this Court to say that due process comes into play only where an individual
charged with DUI has requested a blood test separate and apart from the test requested by the
arresting officer. First, we cannot reasonably expect that lay persons are familiar with the
provisions of West Virginia Code § 17C-5-9, which bestows this right, and it is frequently
impossible for an arrestee to secure legal advice during the narrow time frame within which a
blood draw must be taken if it is to have any evidentiary value. Additionally, if an individual has
acquiesced to the arresting officer’s request for a blood draw - an invasive and sometimes painful
procedure ‒ should he or she not reasonably assume that the blood will be tested and the results
made known to the defense? 5 Finally, blood tests are expensive, which makes the option of an
independent blood test one which is available only to individuals of means.


       4
           In Bragg, where “the blood sample [Mr. Bragg] agreed to give at the request of the
investigating officers was never tested and, as was disclosed at the administrative hearing, forever
lost[,]” the Court held that because the blood was drawn upon the request of the arresting officer,
not upon the demand of the driver, “[t]he absence of blood evidence . . . was simply not at issue in
this case.” Id. at __, 851 S.E.2d at 494.
       5
          Cf. In re Burks, 206 W. Va. 429, 525 S.E.2d 310 (1999), wherein it was held that “[t]he
requirement that a driver arrested for DUI must be given a blood test on request does not include
a requirement that the arresting officer obtain and furnish the results of that requested blood test.”
Id. at 430, 525 S.E.2d at 31, Syl. Pt. 3. Surely in a situation where the blood draw is taken at the
request of the arresting officer, the arrestee has a reasonable expectation that the officer will follow
through by having the blood tested, at a minimum.


                                                   5
        I also disagree with the majority’s conclusion that a remand for determining whether the
other evidence is “sufficient proof under the preponderance of the evidence standard to warrant
the administrative revocation of [a] driver’s license[,]” is a remedy for the loss or destruction of a
blood sample that was requested by the arresting officer. Blood test results are scientific evidence
which can cast significant doubt upon the arresting officer’s wholly subjective observations such
as “glassy eyes” or “halting gait.” See, e.g., State v. York, 175 W. Va. 740, 741, 338 S.E.2d 219,
221 (1985) (noting the importance of a blood test “to a court’s truth-finding function.”) (citations
omitted). This is especially true where, as is frequently the case, those observations come into
evidence through introduction of a hearsay document, the DUI Information Sheet, rather than
through the testimony of an arresting officer who is subject to cross examination. 6 By allowing
license revocation to rest solely upon subjective and circumstantial evidence, after the scientific
evidence has been lost, thrown away, or otherwise ignored by State actors, this Court has stripped
all remaining vestiges of due process from the administrative revocation proceedings.

       For these reasons, I respectfully dissent.




       6
         See Crouch v. W. Va. Div. of Motor Vehicles, 219 W. Va. 70, 631 S.E.2d 628 (2006)
(upholding the admissibility of this evidence against statutory and constitutional challenge) and
Frazier v. Fouch, __ W. Va. __, 853 S.E.2d 587 (2020) (holding that the Division of Motor
Vehicles has no duty to secure an officer’s presence at the hearing).
                                                    6